Dissenting Opinion
by Mr. Justice Roberts:
The Allegheny Court of Common Pleas awarded appellant repayment of improperly assessed and collected mercantile taxes along with simple interest from the time the appeal and demand for refund was filed on August 29, 1957. On appeal the Commonwealth Court modified that order, granting interest to appellant only from the date of the court’s decision—November 17, 1970. I would affirm the Commonwealth Court.
Clearly there is a presumption of validity of a tax assessment, and the burden is on the taxpayer to establish that the assessment is invalid. Hammermill Paper *489Co. v. Erie, 372 Pa. 85, 92 A. 2d 422 (1952); John Wanamaker, Philadelphia, Appeal, 360 Pa. 638, 63 A. 2d 349 (1949). Therefore any payment and detention of the taxpayer’s money is not improper until an adjudication to that effect by the proper court. See Park v. Pittsburgh School Dist. Bd., 354 Pa. 236, 47 A. 2d 222 (1946). Prior to the court’s determination of invalidity the tax and payment thereunder are presumed valid. It follows, therefore, that interest on the amount improperly paid does not accrue until the court determines that there was an improper detention of the taxpayer’s money.
Moreover, in this case there is an equally compelling reason for the result reached by the Commonwealth Court denying interest from the date of appellant’s payment under protest in 1957. For reasons not apparent from the record, appellant, as the moving party, delayed for 13 years—an incredibly undue delay—in diligently pursuing its remedy in the courts. Nor has appellant attempted to justify such delay. Consequently, no reason has been advanced—and certainly none exists—for using general tax revenues to pay interest on a tax claim which appellant has permitted to languish in the courts for more than a dozen years.
The decision of the Commonwealth Court awarding interest only from November 17, 1970—the date of the Allegheny Court or Common Pleas’ entry of judgment —is fully supported in law and reason and should be affirmed.
I dissent.
Mr. Justice Nix joins in this dissenting opinion.